Hawes, Justice.
In this petition for habeas corpus, the prisoner contended that his "guilty” plea to the charge of armed robbery was entered without effective and adequate representation of counsel. The transcript of the guilty plea hearing which was introduced as an exhibit by the respondent shows that in entering the plea he was represented by two competent attorneys who were present at the hearing, and who stated in their places that they had advised the accused of his constitutional rights. In addition thereto, the court, in the course of the guilty plea hearing, fully advised the accused of his constitutional rights and especially to his right to a trial by a jury. Under these circumstances, the habeas corpus court being the trior of the facts, was authorized to find that the accused in entering his plea was fully advised of his rights and that his plea was not entered as the result of inadequate of ineffective representation. The habeas corpus court did not err in remanding him to the custody of the warden.

Judgment affirmed.


All the Justices concur.